UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2016 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-53316 TRANSBIOTEC, INC. (Exact name of registrant as specified in its charter) Delaware 26-0731818 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 400 N. Tustin Ave., Suite 225
